Citation Nr: 1428768	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable disability rating for service connected eczema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's claim was remanded in October 2011 for further development.  The requested action was taken and the case has been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The Veteran's eczema does not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's eczema are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7806 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in November 2011, with an addendum opinion dated in July 2012.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the November 2011 examination report and July 2012 addendum in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the November 2011 examination report and July 2012 addendum; the association of any outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The Veteran contends that his eczema warrants a compensable rating.  

By way of background, service connection for eczema was originally awarded in a November 1975 rating decision.  A noncompensable rating was assigned, effective May 1975.  The Veteran filed his claim for increase in July 2006 contending that his bee sting allergy and rash has recurred and gotten worse.  

Under Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The diagnostic criteria also indicate that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending on the predominant disability.

The Board notes that rating criteria for skin disabilities were revised after VA received the Veteran's claim, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The RO evaluated the Veteran's skin disorder as dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  The Board notes that the change in the law did not impact Diagnostic Code 7806, the relevant code section in this case.

Following his request for increase, the Veteran was afforded a VA skin examination in November 2006.  The Veteran reported intermittent flare-ups of skin symptoms over his dorsal forearms and behind the knees.  The examiner indicated that the symptoms have not been progressive.  He uses a topical treatment when he has an outbreak with good resolution.  The Veteran reported pruritus that causes his skin to turn dry and flakey, but once he uses the topical treatment, it controls the progression of symptoms and resolves it within 14 to 21 days.  The Veteran indicated that in the previous five years, he has experienced four to five outbreaks.  In the previous year, he experienced about three outbreaks on the arms, and the last time he had problems with the legs was about two years ago.  

The Veteran indicated that when he has an outbreak on his arms, he will wear short-sleeved shirts.  He advised that unless his pruritus is significant, he is usually able to go to work.  He estimated that he has missed approximately two days of work in the past year due to outbreaks on his arms.  The Veteran reported that he avoids activities that he thinks may aggravate his symptoms, such as painting or using certain types of soap, but with use of the topical cream, he is "fairly unlimited in his activities."  

Physical examination revealed minimal skin involvement, and on the right arm he has red, flat splotches covering 5 cm by 15 cm area.  The examiner estimated the Veteran's skin symptoms cover 15 to 20 percent of the exposed area of the right arm.  The examiner opined that the skin symptoms on the right arm cover approximately 1 percent of his total body area.  On the left arm, his skin symptoms cover an area of 7 cm by 4 cm, equaling about 15 percent of his exposed area of the left arm and 1 percent or less of his total body area.  There were no skin symptoms seen behind the knees.  The examiner indicated that the Veteran's symptoms are not disfiguring in nature and they were "almost unobservable."  The examiner diagnosed a minor eczema outbreak.  

A review of the VA treatment records shows that the Veteran is on immunosuppressive therapy for his rheumatoid arthritis.  The Veteran contends that his improvement of skin symptoms is related to use of these immunosuppressive drugs.  

In November 2011, the Veteran was afforded another VA skin examination, during which the examiner indicated that the Veteran's rheumatoid medication (the immunosuppressive Humira) improves his service connection skin condition.  The Veteran reported using topical corticosteroids for 6 weeks or more per year, but not constant or near constant use.  The examiner found no evidence of scarring or disfigurement due to the eczema and indicated that it covers less than 5 percent of his total body area and none of his exposed areas.  The examiner described the Veteran's symptoms as "reddish, round, macular rash on the medial aspect of the left elbow area, measuring 2 cm greatest diameter."  He also specifically indicated that the Veteran's eczema does not impact his ability to work.  

In July 2012, a supplemental opinion was obtained to clarify the November 2011 opinion regarding the Veteran's use of Humira and to comply with the opinion requested in the Board's October 2011 remand.  This VA examiner found that the Veteran's use of "Humira would NOT be required at all for any type of eczema.  The Humira is benefiting the rheumatoid arthritis and any skin benefit is a good side effect from this drug.  The only clinically approved treatments of eczema are topical steroids in pulse fashion and moisturizers and avoidance of harsh chemicals and soap."  

The Veteran contends that his skin symptoms have caused loss of sleep and continued medications for treatment of the symptoms.  He continues to undergo VA treatment for his skin complaints, but more so for his rheumatoid arthritis and back disabilities.  He also submitted an article regarding use of Humira for treatment of plaque psoriasis.  

Upon careful review of the evidence of  record, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his eczema.  The Board finds that the most probative evidence of record regarding the severity of his service-connected eczema is the November 2006 and November 2011 VA examination reports with the July 2012 addendum opinion.  

Both examinations resulted in an estimate of less than 5 percent of the exposed area of the body affected by eczema.  The Board is aware that the 2006 examiner indicated that the Veteran's skin symptoms covered 15 to 20 percent of his right arm and 15 percent of his left arm, but these are not percentages of the Veteran's exposed areas-just the percentages covering each arm.  Additionally, the Veteran has not required corticosteroids or other immunosuppressive drugs to treat his skin condition.  In the 2012 addendum opinion, the VA examiner specifically found that the Veteran's Humira treatment for his rheumatoid arthritis is not required for his eczema and any improvement in eczema symptoms are incidental.  In other words, the Board finds that the evidence as a whole does not more closely approximate the criteria for a compensable rating at any specific time during the appeal period.  

The Board has considered the Veteran's lay testimony and his contention that his symptoms cover at least 5 percent of his total body, and he is certainly competent to report the severity of his skin symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his eczema, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  

In addition, the Board has considered the online article the Veteran submitted regarding Humira for treatment for psoriasis.  Indeed, a review of the VA treatment records show a diagnosis of psoriasis and treatment with a disease modifying antirheumatic drug, but the Veteran is not in receipt of service connection for psoriasis.  As such, this argument has no bearing on whether he is entitled to a higher rating for his service-connected eczema.  

Accordingly, the preponderance of the evidence is against assignment of a compensable rating for the Veteran's service-connected eczema.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected eczema is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's eczema with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, itching, and seasonal flare-ups of symptoms occurring on an area that is less than 5 percent of his body.  He also reports loss of sleep due to intense itching and continued use of medications for treatment.  However, the provisions for evaluating skin disorders under 38 C.F.R. § 4.118 contemplates symptoms such as pain and itching.  The mere fact that the Veteran's evaluation is noncompensable does not place his disability outside the scope of disability contemplated by the rating criteria. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected eczema has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A compensable rating for eczema is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


